        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page11of
                                                                   of20
                                                                      20




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          :
 UNITED STATES OF AMERICA                 :     Case No: ____________
                                          :
                                          :     18 U.S.C. §§ 1752(a), 1752(b)(1)(A)
                                          :     (Conspiracy and Unlawful Entry
                                          :     with Dangerous Weapon)
        v.                                :
                                          :     40 U.S.C. §§ 5104(e)(2), 5104(e)(2)(D) and (G)
 RYAN TAYLOR NICHOLS,                     :     (Violent Entry or Disorderly Conduct)
 ALEX KIRK HARKRIDER,                     :
                                          :     18 U.S.C. § 231(a)(3)
        Defendants.                       :     (Civil Disorder)
                                          :
                                          :     18 U.S.C. §§ 111(a), 111(b)
                                          :     (Assaulting a Federal Officer Using
                                          :     a Deadly or Dangerous Weapon)
                                          :
                                          :     18 U.S.C. § 2(a)
                                          :     (Aiding and Abetting)
                                          :
                                          :     UNDER SEAL

               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                          AND ARREST WARRANT

       I, Michael D. Brown being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging RYAN

TAYLOR NICHOLS and ALEX KIRK HARKRIDER with violations of 18 U.S.C. §§ 1752(a) and

(b)(1)(A); 40 U.S.C. §§ 5104(e)(2), 5104(e)(2)(D) and (G); 18 U.S.C. § 231(a)(3); 18 U.S.C. §

111(a) and (b); and 18 U.S.C. § 2(a), as identified below.

       2.      I respectfully submit that this Affidavit establishes probable cause to believe that

NICHOLS and HARKRIDER (1) did conspire to knowingly enter or remain and did knowingly

enter or remain in any restricted building or grounds without lawful authority, or did conspire to



                                                 1
        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page22of
                                                                   of20
                                                                      20




knowingly, and with intent to impede or disrupt the orderly conduct of Government business or

official functions, engage in, and, with the same intent, did engage in, disorderly or disruptive

conduct while, during and in relation to these offenses, NICHOLS did use or carry a deadly or

dangerous weapon, to wit a canister of OC/pepper spray and a crowbar, as described below, and

HARKRIDER did use or carry a deadly or dangerous weapon, to wit, a baton, as described below,

in violation of 18 U.S.C. §§ 1752(a) and (b)(1)(A) (conspiracy against both defendants, two

substantive counts against NICHOLS, and one substantive count against HARKRIDER); that

NICHOLS and HARKRIDER (2) did willfully and knowingly utter loud, threatening, or abusive

language, or engage in disorderly or disruptive conduct, at any place in the U.S. Capitol Grounds

or in any of the U.S. Capitol Buildings with the intent to impede, disrupt, or disturb the orderly

conduct of a session of Congress or either House of Congress, or the orderly conduct in that building

of a hearing before, or any deliberations of, a committee of Congress or either House of Congress,

or parade, demonstrate, or picket in any of the Capitol Buildings, in violation of 40 U.S.C. §§

5104(e)(2), 5104(e)(2)(D), 5104(e)(2)(G); that NICHOLS (3) did willfully commit or attempt to

commit an act to obstruct, impede, or interfere with a law enforcement officer lawfully engaged in

the lawful performance of his official duties incident to and during the commission of a civil

disorder which obstructed, delayed or adversely affected the conduct or performance of a federally

protected function; and corruptly did obstruct, influence, or impede any proceeding before the

Congress, in violation of 18 U.S.C. § 231(a)(3); that NICHOLS (4) did forcibly assault, resist,

oppose, impede, intimidate, or interfere with an officer or employee of the United States or of any

agency in any branch of the United States Government while engaged in or on account of the

performance of official duties, and, in the commission of such offense, used a deadly or dangerous

weapon, to wit a canister of OC/pepper spray, or inflicted bodily injury, in violation of 18 U.S.C. §



                                                 2
        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page33of
                                                                   of20
                                                                      20




111(a) and (b); and that NICHOLS and HARKRIDER did (5) aid and abet the commission of these

offenses against the United States, in violation of 18 U.S.C. § 2(a).

                                 BACKGROUND OF AFFIANT

        3.     I am a Special Agent of the Federal Bureau of Investigation, Washington Field

Office. As a Special Agent, I am authorized by law or by a Government agency to engage in or

supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal

laws.

        4.     Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

               STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

                          Assault on the U.S. Capitol on January 6, 2021

        5.     The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

        6.     On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.

        7.     On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States



                                                  3
         Case
         Case1:21-cr-00117-TFH
              1:21-cr-00117-KBJ Document
                                Document 16-4
                                         1-1 Filed
                                              Filed01/17/21
                                                    04/01/21 Page
                                                             Page44of
                                                                    of20
                                                                       20




Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30

p.m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Mike Pence was present and presiding, first in the joint session, and then in the Senate

chamber.

        8.     As the proceedings continued in both the House and the Senate, and with Vice

President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.

Capitol. As noted above, temporary and permanent barricades were in place around the exterior of

the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd

away from the Capitol building and the proceedings underway inside.

        9.     At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no members of the crowd submitted to

security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security

officials.

        10.    At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.



                                                 4
        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page55of
                                                                   of20
                                                                      20




       11.     Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of the

United States Congress, including the joint session, were effectively suspended until shortly after

8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry to the

U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol without

any security screening or weapons check, Congressional proceedings could not resume until after

every unauthorized occupant had left the U.S. Capitol, and the building had been confirmed

secured. The proceedings resumed at approximately 8:00 pm after the building had been secured.

Vice President Pence remained in the United States Capitol from the time he was evacuated from

the Senate Chamber until the session resumed.

       12.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                       Witness Reports to FBI and Identification of Suspects

       13.     On January 7, 2021, a witness (“W-1”) contacted the FBI’s National Threat

Operations Center (“NTOC”) to report RYAN NICHOLS of Longview, Texas, and ALEX

HARKRIDER of Converse, Texas, as identified by W-1 on Facebook, as two persons who broke

into the U.S. Capitol in Washington, D.C. on January 6, 2021. W-1 identified a Facebook account

with a profile name “theryannichols” as associated with NICHOLS and a Facebook account with a

profile name “alex.harkrider” as associated with HARKRIDER.




                                                 5
        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page66of
                                                                   of20
                                                                      20




       14.     W-1 informed the FBI that W-1 had observed digital media posted on NICHOLS’

Facebook account depicting both NICHOLS and HARKRIDER present at the U.S. Capitol during

the assault on January 6, 2021, and HARKRIDER’s Facebook account is tagged in NICHOLS’

posts. W-1 stated that NICHOLS and HARKRIDER identified themselves in these videos. W-1

reported that W-1 does not know either NICHOLS or HARKRIDER personally but identified both

as friends of someone known to W-1. W-1 provided several images that W-1 captured from

NICHOLS’ Facebook account that are consistent with other media recovered by the FBI depicting

both men at the U.S. Capitol on January 6, 2021.

       15.     On January 9, 2021, a second witness (“W-2”) contacted the FBI NTOC to report

two men who “were present and participate[d] in the insurrection [at] the Capitol building.” W-2

continued, “Tuan Nichols [sic] lives in Longview, TX and Alex Harkerider [sic] lives in Carthage,

Tx. I have photo screen shots from their social media pages showing they were there and showing

Alex stated they were planning a civil war.”

                        Identification of Suspects and Evidence of Offenses

       16.     Based on the information provided by W-1 and W-2, information obtained through

subsequent investigation described below, and information obtained from government databases,

law enforcement has identified NICHOLS, a 30-year-old white male and resident of Longview,

Texas, and HARKRIDER, and 32-year-old white male and resident of Carthage, Texas, as the

individuals identified by W-1 and W-2 and as the individuals appearing in the photographs and

videos described below that establish their unlawful conduct on January 6, 2021, at the U.S. Capitol.

Driver’s license photographs of NICHOLS and HARKRIDER obtained by law enforcement appear

in Figures 1 and 2 below.




                                                 6
        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page77of
                                                                   of20
                                                                      20




                        Figure 1 (NICHOLS)                           Figure 2 (HARKRIDER)

        17.     During its investigation, the FBI conducted open source Internet searches of social

media, news, and other media for information pertaining to NICHOLS and HARKRIDER.

Investigators located photographs, including screenshots of NICHOLS’ Facebook page, and video

posted on the Internet depicting both men present and engaged in criminal activity during the assault

on the U.S. Capitol on January 6, 2021. For example, Figure 3 below appears to be a screenshot of

NICHOLS’ Facebook account and depicts NICHOLS and HARKRIDER in two photographs at the

U.S. Capitol on January 6, 2021, as evidenced by the U.S. Capitol building and the crowd visible

in the photographs, which is captioned, “We’re in.” In the photos, NICHOLS appears with a beard

and wearing a Marine Corps camouflage hat, American flag face cover around his neck, and a blue

jacket, and HARKRIDER appears with a beard and wearing a blue and gray baseball hat with a

Star on it and a tan jacket.




                                                 7
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                           Page88of
                                                                  of20
                                                                     20




                                           Figure 3

       18.    Additional photos and screenshots of NICHOLS’ Facebook account appear below

in Figures 4 and 5, which show NICHOLS’ Facebook profile including a photo of himself and

HARKRIDER at the U.S. Capitol. In the photo, NICHOLS is shown holding a red bullhorn and

HARKRIDER is wearing a tactical vest under his tan jacket.




                                              8
        Case
        Case1:21-cr-00117-TFH
             1:21-cr-00117-KBJ Document
                               Document 16-4
                                        1-1 Filed
                                             Filed01/17/21
                                                   04/01/21 Page
                                                            Page99of
                                                                   of20
                                                                      20




                  Figure 4                                             Figure 5

       19.     A screenshot of a Facebook post by NICHOLS, shown below in Figure 6, contains

the same photograph appearing in Figures 5 and 6. However, HARKRIDER is tagged in the post,

which also indicates that both men are in Washington, D.C. The caption first states that the men

were standing in front of a smashed window into Speaker of the House Nancy Pelosi’s Office but

then states that Speaker Pelosi’s office was “around the other side of the building.” Also included

is the statement “We ain’t done yet! We just got started!” As indicated in Figure 6, the photograph

shows NICHOLS and HARKRIDER wearing distinct clothing that is visible in other photos and

video of the two men at the U.S. Capitol.




                                                9
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page10
                                                                 10ofof20
                                                                        20




                                              Figure 6

       20.     Additional photographs and video obtained during the investigation show

NICHOLS and HARKRIDER standing on the ledge of a U.S. Capitol window that is broken, with

NICHOLS holding a bullhorn and a crowbar. In a video obtained online, NICHOLS can be

identified in the crowd at the U.S. Capitol based on his appearance and distinct clothing, and he can

be seen and heard yelling into the bullhorn in the direction of the large crowd, “If you have a

weapon, you need to get your weapon!” As shown in another video, NICHOLS can be seen and

heard yelling, “This is the second revolution right here folks! […] This is not a peaceful protest.”

Additional video shows that, close in time to these events, at least dozens of individuals were

actively forcing their way inside the U.S. Capitol building through an entrance in the immediate

vicinity of NICHOLS and HARKRIDER. Figure 7 below shows NICHOLS and HARKRIDER on

the window ledge and depicts their clothing, as well as the bullhorn and crowbar held by NICHOLS.




                                                 10
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page11
                                                                 11ofof20
                                                                        20




                                               Figure 7

       21.     Additional video evidence shows NICHOLS near an entrance to the U.S. Capitol

building in a large crowd actively forcing entry into the building, which was guarded by U.S.

Capitol Police. During the video, a screenshot of which is shown below, NICHOLS can be seen

taking a large, red aerosol canister from another person in the crowd and spraying an unknown

agent, believed based on its appearance to be OC/pepper spray, in the direction of the entrance into

the U.S. Capitol building, where federal law enforcement officers were engaged in the performance

of official duties, that is, seeking to restrain the mob of individuals who were forcing entry. Figures

8 and 9 below are still shots from the OC/pepper spray video, with arrows indicating NICHOLS’

clothing and the suspected OC/pepper canister.




                                                  11
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page12
                                                                 12ofof20
                                                                        20




                                             Figure 8




                                             Figure 9


       22.     Additional video, a still shot of which is shown in Figure 10 below, also depicts

NICHOLS and HARKRIDER pushing with the large crowd against the same entrance to the U.S.

Capitol that was guarded by U.S. Capitol Police. In the video, the crowd appears to be chanting

“Heave! Ho!” as it rocks back and forth in the direction of the entrance.



                                                12
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page13
                                                                 13ofof20
                                                                        20




                                              Figure 10


       23.     Additional video, a still shot of which is shown in Figure 11 below, depicts

HARKRIDER leaning out from within the U.S. Capitol through a broken window, which is the

same window where NICHOLS and HARKRIDER were standing while NICHOLS was yelling

into the bullhorn, as noted above. In the video, HARKRIDER is seen retreating back from the

window and inside the U.S. Capitol building.




                                              Figure 11

       24.     Additional images, shown in Figure 12 below, depict NICHOLS and HARKRIDER

outside the U.S. Capitol building and apparently inside the building, based on the identifiable arched

Capitol window and other contents of the photo.




                                                 13
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page14
                                                                 14ofof20
                                                                        20




                                              Figure 12

       25.     Figure 13, shown below, is a screenshot from a photograph apparently shared by

HARKRIDER on Snapchat and obtained by investigators online. Snapchat is a messaging

application which enables users to share photographs and videos with captions. The photograph

depicts HARKRIDER inside a building identifiable as the U.S. Capitol on January 6, 2021, based

the contents of the image, including HARKRIDER’s clothing and the crowd of persons in the

background. The caption to the photograph reads, “We’re in. 2 people killed already. We need all

the patriots of this country to rally the fuck up and fight for our freedom or it’s gone forever. Give

us liberty, or give us death. We won’t stand for it.” The photograph also appears to show a baton

inside HARKRIDER’s jacket or vest and labeled “Weapon.”




                                                 14
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page15
                                                                 15ofof20
                                                                        20




                                   Figure 13

       26.    Shown below in Figure 14 is a still shot from video of NICHOLS emerging from a

lower portion of the broken U.S. Capitol window. Figure 15 is a still shot showing HARKRIDER

emerging from the same window.




                                               15
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page16
                                                                 16ofof20
                                                                        20




                                              Figure 14




                                              Figure 15


       27.     In another screenshot of NICHOLS’ Facebook page obtained by investigators,

shown in Figure 16 below, NICHOLS and HARKRIDER appear in front of the large crowd at the

U.S. Capitol. The title of the Facebook post is, “Ryan Nichols is . . . feeling pissed off with Alex

Harkrider at United States Capitol.” The text of the post states: “Patriots stood their ground today!




                                                 16
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page17
                                                                 17ofof20
                                                                        20




We aren’t done yet, either! You want to steal our election, and not hear us in court? Good! Now

you’ll hear our civil unrest!”




                                          Figure 16

       28.     A second Facebook profile was identified by law enforcement as belonging to

NICHOLS (facebook.com/dontlistentoryan). The profile photograph of this Facebook Account



                                              17
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page18
                                                                 18ofof20
                                                                        20




shows a picture of NICHOLS and the account contains a Facebook live video of NICHOLS and

HARKRIDER as well as other photographs of NICHOLS and HARKRIDER.                       Throughout

December 2020, NICHOLS made several posts to this Facebook account about coming to

Washington, D.C. on January 6, 2021. On December 24, 2020, NICHOLS posted the image in

Figure 17 below, which shows a bullet and states, “By Bullet or Ballot, Restoration of the Republic

is Coming.”




                                            Figure 17

On December 28, 2020, NICHOLS posted on the same Facebook page that “Pence better do the

right thing, or we’re going to MAKE you do the right thing.”


                                                18
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page19
                                                                 19ofof20
                                                                        20




       29.     On January 7, 2021, NICHOLS posted a Facebook message, shown below in Figure

18 that reads in part: “Listen up: I hear so many reports of ‘Antifa’ was storming the capital [sic]

building. Know that every single person who believes that narrative have been DUPED AGAIN!

Sure, there may have been some ‘Antifa’ in DC, but there wasn't enough to ‘Storm the Capital’

[sic] themselves.” In response to this post, another Facebook commented on this post with

NICHOLS’ residential address.




                                             Figure 18

                                CONCLUSIONS OF AFFIANT

       30.     Based on the foregoing, your Affiant submits that there is probable cause to believe

that NICHOLS violated 18 U.S.C. §§ 1752(a) and (b)(1)(A) (conspiracy and two substantive

counts); 40 U.S.C. §§ 5104(e)(2), 5104(e)(2)(D) and (G); 18 U.S.C. § 231(a)(3); 18 U.S.C. § 111(a)

and (b); and 18 U.S.C. § 2(a), as identified and described above. Further, your Affiant submits that

there is probable cause to believe that HARKRIDER violated 18 U.S.C. §§ 1752(a) and (b)(1)(A)

(conspiracy and one substantive count); 40 U.S.C. §§ 5104(e)(2), 5104(e)(2)(D) and (G); and 18

                                                19
       Case
       Case1:21-cr-00117-TFH
            1:21-cr-00117-KBJ Document
                              Document 16-4
                                       1-1 Filed
                                            Filed01/17/21
                                                  04/01/21 Page
                                                            Page20
                                                                 20ofof20
                                                                        20




U.S.C. § 2(a), as identified and described above

       31.     As such, I respectfully request that the court issue an arrest warrant for NICHOLS

and an arrest warrant for HARKRIDER. The statements above are true and accurate to the best of

my knowledge and belief.


                                             ___________________________________
                                             SPECIAL AGENT MICHAEL D. BROWN
                                             FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 17th day of January, 2021.
                                                                2021.01.17
                                                                22:38:08 -05'00'
                                             ___________________________________

                                             U.S. MAGISTRATE JUDGE




                                                   20
